RESOLUCIÓN
El pasado 14 de abril de 1988 el Tribunal, al acoger las expresiones públicas pronunciadas por el Juez Presidente Señor Pons Núñez por razón de la sustitución del Juez Superior Hon. Guillermo Arbona Lago por el Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, expresó su honda preocupación en torno a los serios problemas relativos al contenido real del concepto de independencia judicial den-tro de nuestro esquema constitucional de separación de po-deres.
En consecuencia, y para tratar ese tema en su más am-plia dimensión, en esa misma fecha el Tribunal convocó a una Sesión Especial de la Conferencia Judicial.

Hoy el Tribunal reitera y reafirma su pronunciamiento de II de abril de 1988.

El 13 de julio de 1988, mediante resolución al efecto, se precisaron las cuestiones a tratar en la Conferencia Judicial convocada, para evaluar, informar y hacer las recomenda-ciones, y se creó un comité asesor integrado por distinguidos miembros de la Judicatura y de la profesión de abogado.
Con la colaboración y ayuda técnica del Secretariado de la Conferencia Judicial, el Comité Asesor sobre Independen-*421cia Judicial cumplió cabalmente con su encomienda y pre-sentó, fechado el 20 de septiembre de 1988, un comprensivo estudio contentivo de alternativas y recomendaciones sobre el tema.
El informe del comité asesor fue sometido al análisis de los miembros de la Conferencia Judicial, quienes en sus deli-beraciones expresaron sus posiciones y recomendaciones.
El Tribunal, después de estudiar y considerar el informe y las recomendaciones del comité asesor, y atender las deli-beraciones de la Conferencia Judicial, adopta las determina-ciones y acuerdos siguientes:

Sistema de evaluación judicial

1. La evaluación judicial, por iniciativa y bajo la respon-sabilidad de la Rama Judicial, parte del reconocimiento de dos (2) realidades básicas:
(a) La Rama Judicial no está sujeta a ser evaluada por la comunidad directa y periódicamente como lo están las Ramas Ejecutiva y Legislativa. La fiscalización que hace la comunidad de la Rama Judicial es indirecta porque se hace por conducto de estas dos (2) ramas.
(b) La independencia judicial tiene como contrapartida importantes responsabilidades y, entre éstas, se halla com-prendida rendir cuentas a la comunidad a quien le presta servicios. La verdadera independencia judicial se fortalece por la confianza que los ciudadanos tengan en sus tribunales. Por tal motivo, cualquier reclamo por mayor independencia judicial está inextricablemente atado al ejercicio riguroso de una fiscalización que abarque el mejoramiento del desem-peño judicial, el aspecto disciplinario y el compromiso de rendir informes periódicos a la comunidad sobre la labor de la Judicatura.
2. Atendiendo lo anterior, se crea un Sistema de Evalua-ción Judicial, el cual tiene las metas y objetivos siguientes:
*422(a) El mejoramiento profesional de los integrantes de la Judicatura.
(b) Proveer un mecanismo para ofrecer información al Poder Ejecutivo sobre aquellos jueces sujetos al proceso de renominación o ascenso.
(c) Proveer un mecanismo para obtener información que ayude en la determinación de decisiones administra-tivas, tales como asignaciones, traslados o designaciones de jueces en puestos de jerarquía superior.
3. El Tribunal, mediante resolución, nombrará el Comité de Evaluación Judicial, el cual estará integrado por un Juez del Tribunal Supremo, quien será su presidente, y ocho (8) miembros adicionales.
4. Los jueces del Tribunal de Primera Instancia y del Tribunal Municipal serán evaluados con la prioridad, regula-ridad y periodicidad que los objetivos del programa y necesi-dades del sistema requieran.
5. El Comité de Evaluación Judicial ejercerá sus fun-ciones de manera autónoma y decidirá los asuntos de política administrativa respecto al desarrollo, implantación y admi-nistración de las evaluaciones judiciales. Contará con una ofi-cina administrativa y recursos de personal de apoyo, responsables de la labor diaria de, entre otras, archivar in-formación, enviar cuestionarios y citaciones, coordinar las citas y reuniones, y servir de enlace con la Oficina de Admi-nistración de los Tribunales para la recopilación de la infor-mación necesaria. La selección de las fuentes de informa-ción, así como los métodos para recopilar los datos de una manera eficiente, veraz y metódica, deberá ser objeto de un análisis riguroso por parte del Comité de Evaluación Judicial con la ayuda de los técnicos y asesores que colaborarán en el diseño e instrumentación del programa. En la consecu-ción de este fin, podrán utilizar las fuentes y métodos que estimen necesarios para sus fines y propósitos.
*4236. Los jueces serán evaluados a base de los criterios si-guientes:
(a) Integridad - rectitud, honradez e imparcialidad.
(b) Temperamento - carácter; manera como el juez se desenvuelve desde el punto de vista de su forma de reaccio-nar ante otras personas.
(c) Competencia y destrezas profesionales - habilidad para conocer y entender el derecho sustantivo, procesal y probatorio. Habilidad para desempeñarse fiel y adecuada-mente en el cargo de juez.
(d) Laboriosidad y diligencia - habilidad para distribuir su tiempo de forma tal que le dedique a cada asunto el tiempo apropiado, tomando en consideración el tiempo dis-ponible, la urgencia del asunto y el tiempo que lleva pen-diente.
7. La evaluación estará predicada en la franca y abierta comunicación con el juez evaluado. Esta comunicación co-menzará con una notificación que le indique la fecha de la evaluación, y la información que tiene que suplir incluye, en-tre otras, la contestación a un cuestionario de autoevaluación y el envío de un determinado número de sentencias y es-critos con el objetivo de examinar su capacidad analítica.
Luego de analizada toda la información recopilada, el Co-mité de Evaluación Judicial le cursará comunicación al juez exponiéndole los hallazgos e invitándole a comparecer a una reunión donde tendrá la oportunidad de presentar sus puntos de vista.
El Comité de Evaluación Judicial redactará un informe de evaluación, el cual reflejará la información en forma resu-mida, expondrá los hallazgos a base de los cuatro (4) crite-rios previamente definidos, especificará las áreas deficientes y sobresalientes, recomendará las áreas que necesitan desa-rrollarse y formulará cualquier otra conclusión u observa-ción que estime pertinente.
*4248. En los casos de renominación y otros casos apro-piados, el Comité de Evaluación Judicial le suministrará directamente al Primer Ejecutivo el informe de evaluación mediante una carta que indicará los años de servicio y los cargos ocupados, una evaluación concisa a base de los crite-rios antes señalados y un juicio valorativo sobre sus cualiñca-ciones.
9. El Comité de Evaluación Judicial le enviará copia de los informes de evaluación periódicos, que tengan por obje-tivo lo dispuesto en la Parte I, párrafo 2(a) y (c), al juez eva-luado, al Juez Presidente y al Director Administrativo de los Tribunales.
Copia del informe de evaluación con fines de renomina-ción o ascenso y copia de la carta que se envía al Ejecutivo se remitirán al juez evaluado y al Tribunal Supremo.
10. Excepto por lo dispuesto en el párrafo 8 anterior, todo informe de evaluación y la información que recopile el Comité de Evaluación Judicial en este proceso de evaluación será confidencial. Sólo tendrán acceso a éste los miembros del Comité de Evaluación Judicial, el juez evaluado, el Juez Presidente, los Jueces Asociados y el Director Administra-tivo de los Tribunales.
11. La carta de evaluación que será enviada a las Ramas Ejecutiva y Legislativa tendrá carácter de documento pú-blico y deberá ser publicada anualmente como parte de un informe anual que dicho Comité de Evaluación Judicial de-berá rendir.
12. Una vez establecido el sistema de evaluación de la Rama Judicial, en atención a la rigurosidad del mismo, se propone que para fortalecer la independencia judicial la re-comendación que rinda el Comité dé Evaluación Judicial al Primer Ejecutivo tenga el efecto de renominar al juez que reciba el calificativo de “calificado” y sustituir al “no califi-cado”.
*4251 — 1 H — I

Ejercicio del poder disciplinario

El Tribunal tiene ante su consideración una propuesta de reglamento para el ejercicio de su jurisdicción disciplinaria sobre el cual dictaminará a la brevedad posible y determi-nará si resulta necesario recomendar cambios en la legisla-ción vigente.
) — I I — I I — I

Término de nombramiento de jueces

1. La fijación por ley de términos de limitada duración en los cargos judiciales en el Tribunal de Primera Instancia y los Jueces Municipales, por la combinación de diversos fac-tores, no propicia el ideal de excelencia en el reclutamiento y retención de jueces y tiende a debilitar la independencia judicial.
Bajo el sistema actual de nombramiento a término, man-tener por tiempo innecesario un juez cuyo término ha ven-cido bajo la cláusula de continuidad (holding over) constituye una amenaza evidente a la independencia judicial. Ello lo ex-pone a presiones psicológicas y lo puede convertir en blanco de influencias indebidas. Es fundamental, si se quiere forta-lecer la independencia judicial y proteger a los miembros de la Judicatura de las presiones e inconvenientes que implica el actual sistema de renominación de nombramientos, que se adopte la recomendación que se formula a continuación.
2. A los fines de afianzar y fortalecer la independencia judicial se recomienda legislación que establezca para los Jueces del Tribunal de Primera Instancia y para los Jueces Municipales un término inicial de siete (7) años y, si fueren renominados para el cargo, que continuarán en él mientras lo desempeñen fiel y adecuadamente y observen buena con-ducta. Además, se propone que se eleve a rango constitucio-nal este sistema de nombramientos.
*426> 1 — i

Nombramiento inicial de jueces

1. La experiencia histórica demuestra que el sistema de selección de jueces, en el cual el Gobernador controla todo el proceso, sujeto únicamente a un eventual poder de veto del Senado, necesita ser mejorado.
La determinación respecto a quién y cómo se seleccionan los jueces supone, entre otras, la decisión de hasta qué me-dida las fuerzas políticas prevalecientes habrán de participar en el proceso de selección.
Bajo el esquema constitucional de tres (3) poderes que rige nuestra sociedad, el juez desempeña una importante función como forjador de política pública. No se puede, por tal razón, cercenar el sistema democrático y desligar total-mente el proceso de selección de aquellos que le responden directamente al pueblo.
Las ramas eminentemente políticas —Ejecutiva y Legis-lativa— son parte vital en cualquier proceso de selección.
Un sistema de selección judicial fundamentado en la ido-neidad y méritos de los aspirantes es totalmente armoniza-ble con los principios expresados. Dicho sistema representa la mejor garantía para el desarrollo pleno de la independen-cia judicial, principio indispensable dentro del régimen de una verdadera democracia.
2. Como medida a corto plazo, se recomienda al Honorable Gobernador que, mediante Orden Ejecutiva, designe un Comité Asesor de Nombramientos Judiciales Iniciales, cuya composición representativa sería la siguiente: tres (3) miem-bros ex officio, el Director Administrativo de los Tribunales, un ex Juez del Tribunal Supremo y el Presidente del Colegio de Abogados; tres (3) abogados nombrados por el Honorable Gobernador, y tres (3) ciudadanos que no sean abogados nombrados, a su vez, por los otros seis (6) miembros desig-nados.
*427Este Comité Asesor de Nombramientos Judiciales Ini-ciales evaluará y recomendará los candidatos más idóneos, fundándose exclusivamente en sus méritos. Tal función no limita el ejercicio del poder nominador, ya que éste podrá enviar para evaluación tantos candidatos como quiera. La evaluación rigurosa bajo criterios y términos expresos y la ampliación del ámbito de la investigación brindarán garan-tías de buen asesoramiento.
Deberá asignársele su propio presupuesto, contar con el asesoramiento técnico necesario y operar totalmente de forma autónoma.
El principio de la independencia judicial se fortalece si el Gobernador sólo selecciona entre los candidatos que le certi-fique este comité.
3. Como medida a mediano plazo, se recomienda que el Comité Asesor de Nombramientos Judiciales Iniciales se instaure por la vía legislativa salvando, dentro del marco constitucional vigente, los poderes y facultades del poder no-minador y reconociendo que su función sea estrictamente de asesoramiento. La legislación, sin limitar la discreción del poder nominador, incorporaría un sistema predicado en la idoneidad y méritos de los candidatos, estatuiría los criterios de selección, aseguraría una composición similar a la reco-mendada para el comité asesor que se cree por Orden Ejecu-tiva, facilitaría los recursos mínimos de funcionamiento y dispondría el reclutamiento activo de los candidatos idóneos.
4. Para garantizar la existencia permanente de dicho Co-mité Asesor de Nombramientos Judiciales Iniciales e impri-mirle obligatoriedad a sus recomendaciones, se recomienda que a la primera oportunidad se eleve a rango constitucional reconociendo la autoridad nominadora del Primer Ejecutivo y la facultad de consejo y consentimiento del Senado.
5. No se endosa al presente la institución del Consejo Judicial a nivel constitucional.
*428V

Autonomía presupuestaria

1. La Rama Judicial reconoce la necesidad de mantener y reforzar tanto la estructura de fiscalización interna como la ejercida por las otras ramas. La autonomía fiscal y adminis-trativa están también atadas a la responsabilidad de rendir cuentas.
El presupuesto es el instrumento a través del cual se con-sidera, se aprueba, se ejecuta y se controla la acción de un organismo. Por tal razón, el proceso de aprobación del presu-puesto gubernamental es de vital importancia para la Rama Judicial y, sin embargo, ésta no tiene en ese proceso partici-pación directa alguna. Su intervención se limita a la mera solicitud de fondos para los gastos de funcionamiento y no tiene inherencia alguna en la aprobación o veto de dicha asig-nación.
Como consecuencia, la independencia del poder judicial se afecta en la medida que las otras dos (2) ramas de go-bierno, a través del control de las asignaciones de fondos, puedan limitar su capacidad para satisfacer las necesidades básicas del sistema e impedir el desarrollo de proyectos y medidas de importancia encaminadas a obtener mayor efi-ciencia. Esto se traduciría inevitablemente en una baja de calidad en la administración de la justicia, aun cuando la fa-cultad de adjudicar no se afecte directamente en casos espe-cíficos.
A fin de subsanar las dificultades e inconveniencias que confronta la Rama Judicial en el proceso de la aprobación presupuestaria, es necesario que, con carácter de urgencia, se le reconozca a la Rama Judicial una autonomía presupues-taria real mediante un mecanismo de asignación automática.
2. La recomendación es, por lo tanto, que se promueva legislación que garantice la autonomía en la fase de formula-ción de presupuesto y se asigne un porcentaje fijo (4%) del *429promedio del monto total de las rentas anuales ingresadas al fondo general, tomando como fundamento los dos (2) años económicos inmediatamente anteriores al año económico en vigencia. En ningún caso la asignación sería menor que la del año económico inmediatamente anterior, excepto si las rentas anuales ingresadas al fondo general en que se funda-menta la fórmula sufran una reducción por razón de cambios en la economía.
3. Como consecuencia de la aprobación de la Ley Núm. 230 de 23 de julio de 1974 (Ley de Contabilidad de Gobierno), 3 L.P.R.A. see. 283 y ss., que otorgó a la Rama Judicial auto-nomía fiscal en el área de preintervención de las transac-ciones fiscales, esta rama ha reestructurado las partes de su organización que participan del subsistema de asuntos fis-cales, logrando la existencia de una infraestructura que le permite asumir responsabilidad plena en la contabilidad de ingresos y gastos, y en el control y contabilidad de los activos fijos.
Para culminar la autonomía fiscal de la Rama Judicial en las áreas de administración y control de los fondos asig-nados, es necesario concederle autonomía en la utilización y control de los mismos.
4. Se recomienda que, junto con la legislación de asigna-ción automática, se promueva legislación para que la Rama Judicial tenga la autoridad en ley de custodiar, controlar y usar los fondos asignados para su funcionamiento, así como para mantener su propio sistema de contabilidad indepen-diente del Departamento de Hacienda.
5. En lo que respecta a la administración de personal, la Rama Judicial como rama independiente de gobierno posee un sistema autónomo de administración de personal, con-forme con lo dispuesto por la Ley Núm. 64 de 31 de mayo de 1973 (4 L.P.R.A. see. 521).
Sin embargo, a pesar del alcance de dicha ley, aún quedan vestigios de dependencia que de hecho minan la autonomía *430de esta rama en la administración de esos asuntos. Ejemplos ilustrativos de esta realidad son la limitación que establece la Ley Núm. 95 de 29 de junio de 1963 (3 L.P.R.A. sec. 729a), “Ley de Beneficios de Salud para Empleados Públicos”, que cubre bajo su definición de “empleados” a todas las ramas de gobierno y, como tal, faculta al Secretario de Hacienda a con-tratar planes de servicios médicos para los funcionarios y empleados de la Rama Judicial, y la Ley Núm. 12 de 19 de octubre de 1954 (4 L.P.R.A. sees. 233-246), que coloca el Sis-tema de Retiro de la Judicatura bajo la Administración de la Junta de Síndicos de Retiro de los Empleados del Estado Libre Asociado de Puerto Rico.
6. Cónsono con la autonomía de personal concedida en virtud de la Ley Núm. 64, supra, se recomienda promover legislación a los efectos de reconocer, mediante enmienda a la Sec. 3(b) de la Ley Núm. 95 (3 L.P.R.A. sec. 729c(b)), la facultad expresa de la Rama Judicial para negociar directa e independientemente los planes médicos para sus empleados y funcionarios.
7. Se recomienda, además, enmendar la Ley Núm. 12, supra, para eliminar la coadministración del Sistema de Re-tiro de la Judicatura y trasladar dicha administración a la Rama Judicial.
8. Una vez se traslade a la Rama Judicial la facultad de administrar su Sistema de Retiro, se realizarán los estudios conducentes a determinar la razonabilidad y viabilidad de las aportaciones y beneficios.
9. Respecto a la compensación y sueldos de los jueces —aparte de la imperiosa necesidad de que sean adecuados y que a la brevedad sean examinados para conformarlos con el aumento real en el costo de vida— el Tribunal no endosa la' recomendación de que se deje la fijación de los salarios de los jueces en manos de la Rama Judicial.

*431
Demarcación territorial y sedes de los tribunales; partici-pación en el proceso electoral; representación legal de los jueces; implantación de determinaciones; reconocimiento

1. Las determinaciones sobre la demarcación y sede de las salas de los Tribunales de Puerto Rico ha correspondido históricamente a la Rama Legislativa y la participación de la Rama Judicial ha sido muy limitada, ya que el esquema esta-tutario no permite que se le consulte o dé participación en estas determinaciones. Ello es así a pesar de que es la Rama Judicial la que tiene la responsabilidad de utilizar sus re-cursos en la forma más eficiente posible. No deben interve-nir criterios ajenos al del mejor funcionamiento de la Rama Judicial en su servicio a la ciudadanía en la determinación de tales asuntos.
A tenor con lo anterior, se recomienda legislar para que se delegue en el Juez Presidente la determinación de la de-marcación territorial y fijar las sedes del Tribunal de Pri-mera Instancia y de los Tribunales Municipales, sujeto a que éste someta los cambios necesarios a la aprobación o desa-probación de la Legislatura siguiendo el mecanismo seña-lado en el Art. V, Sec. 6, Const. E.L.A., L.P.R.A., Tomo 1.
2. Reconocemos que existe una preocupación legítima con la participación de los jueces en el proceso electoral como presidentes de las juntas electorales. Aunque esta par-ticipación tiene raíces históricas cimentadas en la confianza que tiene el Pueblo de Puerto Rico en la Judicatura como árbitro de sus contiendas, es deseable que las tres (3) ramas de gobierno reexaminen la deseabilidad de continuar con esta práctica a los fines de evitar, de ser viable, colocar a los jueces en el centro de la contienda partidista y así fortalecer la independencia judicial.
3. La facultad por ley del Secretario de Justicia para de-terminar si se asume la representación de un juez que es *432demandado en su capacidad oficial por alegadas violaciones de los derechos civiles y la de determinar si procede el pago total de la sentencia que le fuera impuesta, incide también con la independencia judicial. Se recomendará legislación remedial al efecto.
4. El Juez Presidente tomará todas las medidas adminis-trativas necesarias para implantar las determinaciones y acuerdos aquí contenidos.
A los fines de implantar a la brevedad posible las medidas que estas determinaciones acarrean en la esfera de acción de sus respectivas competencias, se ordena notificar copia de esta resolución con copia del Informe del Comité Asesor so-bre Independencia Judicial al Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, y a la Asamblea Legislativa de Puerto Rico por conducto del Presidente del Senado, Hon. Miguel Hernández Agosto, y el Presidente de la Cá-mara de Representantes, Hon. José Ronaldo Jarabo.
El Tribunal expresa su reconocimiento a los distinguidos miembros del Comité Asesor sobre Independencia Judicial y a la plantilla del Secretariado de la Conferencia Judicial por la labor de excelencia realizada en la encomienda que reci-biera, así como por la redacción detallada, profunda y exce-lente del informe sometido.
Integraron el Comité Asesor sobre Independencia Judicial los miembros siguientes:
Ledo. Rubén Rodríguez Antongiorgi, Presidente
Hon. Miguel A. Rivera Arroyo
Hon. Abner Limardo Sánchez
Hon. Ángel F. Rossy García
Hon. Pedro López Oliver
Hon. Ángel G. Hermida
Hon. Fernando Gierbolini Borelli
Hon. William F. Santiago Vázquez
Leda. Judith Berkan
*433Ledo. Carlos Rios Gauthier
Ledo. Noel González Miranda
Ledo. Benjamín Rodríguez Ramón
Ledo. Samuel Céspedes
Ledo. Manuel Martínez Umpierre
Ledo. Salvador Antonetti
Ledo. José Enrique Otero
Ledo. Raúl González Díaz
Leda. Maggie Correa
Leda. Maricarmen Ramos de Szendrey
El Hon. René Arrillaga Beléndez y el Ledo. Lino J. Sal-daña fueron designados miembros ex officio del comité.
Constituyeron la plantilla del Secretariado de la Confe-rencia Judicial los funcionarios siguientes:
Leda. Carmen H. Carlos de Dávila
Leda. Lorraine Riefkohl
Leda. Fabiola Fernández
Leda. Nydia Castro
Leda. Vilma T. Torres

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió voto explicativo de conformidad. El Juez Asociado Señor Rebollo López emitió voto disidente. En vista de que el voto explica-tivo de conformidad del Juez Asociado Señor Negrón García y el voto disidente del Juez Asociado Señor Rebollo López no circularon antes del mediodía de hoy, todos los jueces del Tribunal se reservan el derecho a expresarse de conformi-dad con lo dispuesto en la Regla 4 del Reglamento del Tribunal, 4 L.P.R.A. Ap. I-A.
(.Fdo.) Bruno Cortés Trigo Secretario General
*434—O—